Order entered January 31, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01084-CR

                               ANDRE DJUNA HUBERT, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-60671-M

                                          ORDER
       The supplemental reporter’s record is overdue in this appeal. On January 16, 2014, the

Court ordered court reporter Belinda G. Baraka to file the supplemental reporter’s record

containing a copy of State’s Exhibit 25 within ten days. To date, Ms. Baraka has neither filed

the supplemental reporter’s record nor otherwise corresponded with the Court regarding the

supplemental reporter’s record.

       Accordingly, this Court ORDERS court reporter Belinda G. Baraka to file the

supplemental reporter’s record within SEVEN DAYS. We expressly CAUTION Belinda G.

Baraka that failure to comply with this order may result in an order that she not sit as a court

reporter until she complies.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

       Honorable Ernest White
       Presiding Judge
       194th Judicial District Court
       Frank Crowley Courts Building
       133 N. Riverfront Boulevard, 7th Floor
       Dallas, TX 75207

       Belinda G. Baraka
       Official Court Reporter
       194th Judicial District Court
       Frank Crowley Courts Building
       133 N. Riverfront Boulevard, 7th Floor
       Dallas, TX 75207


                                                        DAVID L. BRIDGES
                                                        JUSTICE